Citation Nr: 1642062	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy to include as secondary to service connected diabetes mellitus type II.

3.  Entitlement to service connection for bilateral upper peripheral neuropathy to include as secondary to service connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.  This included service in Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

At the onset, the Board notes that clerical error appears on the title page of the Boards 2014 remand, which mischaracterized the issue on appeal as an "initial compensable rating" claim for lower extremity peripheral neuropathy.  However, in the directives of this remand the claim is correctly characterized as one for service connection.  Additionally, the July 2010 Statement of the case and March 2011 Supplemental Statement of the case all characterize the claim as one for service connection, which was subsequently granted following the BVA remand in a November 2014 rating decision.

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for bilateral lower extremity peripheral neuropathy to include as secondary to service connected diabetes mellitus type II, has already been established in a November 2014 rating decision.

2.  The Veteran does not have bilateral upper extremity peripheral neuropathy.



CONCLUSIONS OF LAW

1.  The issue of service connection for bilateral lower extremity peripheral neuropathy to include as secondary to service connected diabetes mellitus type II is dismissed as already granted in a November 2014 rating decision; there is no justiciable case or controversy before the Board at this time with respect to this disability.  38 U.S.C.A. § 7105 (West 2014).

2.  The criteria for service connection for bilateral upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As will be discussed below, the Board finds the Veteran's claims for entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy to include as secondary to service connected diabetes mellitus type II must be denied and dismissed respectively as a matter of law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  As there is no reasonable possibility that further assistance would aid the Veteran in substantiating his claim, no further notice or assistance to the Veteran is required to fulfill VA's duties under the VCAA in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).


Upper Extremity Peripheral Neuropathy

The Veteran contends that he developed upper extremity bilateral peripheral neuropathy as secondary to his service-connected diabetes.  The Board notes that the Veteran has not received a diagnosis of upper extremity bilateral peripheral neuropathy.  Most recently, the Veteran was provided with a May 2014 and October 2014 VA examination and medical review of his clinical evidence to investigate the issue of service connection for upper extremity bilateral peripheral neuropathy.  Both examiners found no evidence of upper extremity bilateral peripheral neuropathy.  The May 2014 VA examiner also reported in his examination that the Veteran refused an EMG test to determine upper extremity bilateral peripheral neuropathy.  Given both the VA examiner's clinical findings and the Veteran's recorded refusal the EMG test which would have conclusively determined a diagnosis of upper extremity bilateral peripheral neuropathy, the Board finds that the Veteran does not have a current diagnosis of upper extremity bilateral peripheral neuropathy.  See Brammer v. Derwinski, 3 Vet.App. 223, 225   (1992) (there can be no valid claim for service connection in the absence of a present disability).  Accordingly, the preponderance of the evidence is against the Veteran's claim, and entitlement to service connection for upper extremity peripheral neuropathy is denied.

The AOJ Granted Service Connection for 
Lower Extremity Peripheral Neuropathy to Include as Secondary to Service Connected Diabetes Mellitus Type II

The Board notes that the Veteran claim for service connection for lower extremity peripheral neuropathy to include as secondary to service connected diabetes mellitus type II was granted in a November 2014 rating decision.  Thus, the Board finds that this issue should be dismissed as already granted and there is no justiciable case or controversy before the Board at this time with respect to this disability.  38 U.S.C.A. § 7105 (West 2014).  The Board acknowledges that a November 2014 Supplemental Statement of the Case (SSOC) was generated on same date on the issue of an increased rating for the Veteran's now service connected lower extremity peripheral neuropathy to include as secondary to service connected diabetes mellitus type II; however, this was created in error as the proper course would have required a rating decision to be issued and the Veteran given the opportunity to submit a Notice of Disagreement and a subsequent Statement of the Case (SOC) should have been generated following such an appeal.  


ORDER

Entitlement to service connection for a lower extremity peripheral neuropathy to include as secondary to service connected diabetes mellitus type II is dismissed as it has been granted by the AOJ.

Entitlement to service connection for an upper extremity peripheral neuropathy to include as secondary to service connected diabetes mellitus type II is denied.


REMAND

On the issue of service connection for hypertension to include as secondary to diabetes mellitus, the Board notes that the March 2014 remand directives were not substantially complied with and the theory of service connection for hypertension due to Agent Orange exposure is not adequately addressed.

The issue of entitlement to service connection for hypertension was remanded by the Board in March 2014, in pertinent part, to obtain an opinion as to the etiology of the Veteran's hypertension.  Specifically, the examiner was to consider whether entitlement was warranted based on the Veteran's in-service exposure to herbicides during his service in the Republic of Vietnam, as is the Veteran's primary contention.  In this regard, while hypertension is not on the list of diseases associated with herbicide exposure for purposes of awarding presumptive service connection, see 38 U.S.C.A. § 1116 (a)(2), 38 C.F.R. § 3.309 (e); the Board noted that the National Academy of Sciences reports titled Veterans and Agent Orange: Update 2006, 2008, 2010 and 2012, categorized hypertension as having limited or suggestive evidence of association with herbicide exposure. 

The Board finds that the June 2014 VA opinion obtained on remand is inadequate for adjudication purposes.  The examiner failed to discuss or otherwise consider whether entitlement could be warranted based on the Veteran's in-service exposure to herbicides, including Agent Orange, during service.  The VA examiner conclusive statement that the Veteran's hypertension is not related to Agent Orange exposure does not provide a sufficient rationale or discussion as directed in the March 2014 Board remand.  In light of the foregoing, the Board concludes that another VA medical opinion should be obtained.

The Board also notes that potentially favorable evidence was not addressed in either the May 2014 VA examination or October 2014 review of clinical evidence.  In particular an October 30, 2008 Treatment note wherein a clinician wrote "subtle hypertensive retinopathy" and April 2012 treatment note wherein a clinician wrote "[s]ubtle hypertensive retinopathy." Additionally there is a letter from October 1, 2009 from R. D. F. M.D. wherein he wrote "His blood pressure may also be related to his diabetes and secondarily service connected."  The fact that these potentially favorable pieces of evidence were not addressed renders the opinion from June 2014 and October 2014 inadequate for rating purposes.  As these opinions and the June 2014 VA examination are, in part, inadequate, thus by extension, there was not substantial compliance with the Board March 2014 remand directive.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998) see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  Schedule the Veteran for appropriate examination(s) regarding the Veteran's claims for service connection for hypertension to include as secondary to diabetes mellitus type II and/or Agent Orange. 

All indicated tests and clinical studies should be done, and all findings must be reported in detail.  The report of the examination should reflect consideration of the Veteran's pertinent medical history and complaints. 

In particular the examiner should comment on:

(i).  A October 30, 2008 Treatment note wherein a clinician wrote "subtle hypertensive retinopathy" 

(ii).  April 2012 treatment note wherein a clinician wrote "[s]ubtle hypertensive retinopathy." 

(iii). a letter from October 1, 2009 from R. D. F. M.D. wherein he wrote "His blood pressure may also be related to his diabetes and secondarily service connected."

(a.) After completion of all requisite clinical tests, the examiner is specifically requested to opine as to whether it is at least as likely as not that the Veteran's hypertension, is related to or had its onset during service.  In responding to this inquiry, please specifically comment as to whether his hypertension is related to his presumed in-service Agent Orange exposure.

(b.) If it is determined that any claimed disorder (hypertension) was not incurred during service or in the year after service, please opine as to whether it is at least as likely as not that the Veteran's hypertension, and peripheral neuropathy (if found) was caused by his service-connected diabetes mellitus disability.

(c.) If it is determined that hypertension was not caused by his service-connected diabetes mellitus disability, please opine as to whether it is at least as likely as not that the Veteran's hypertension a is/has been aggravated by the Veteran's service-connected diabetes mellitus disability.

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening, as contrasted to a temporary worsening of symptoms, of the claimed disorder by the service-connected diabetes mellitus disability, beyond its natural clinical course.

All examination findings and a rationale for all opinions expressed and conclusions reached must be set forth in a legible report.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

4. After completion of all of the above and any other development deemed necessary, re-adjudicate the claims for service connection for hypertension and peripheral neuropathy, including as secondary to service-connected diabetes mellitus type II.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case on this issue, and return this matter, and any other appeal perfected during the remand period, to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


